Case: 21-60179     Document: 00516387197          Page: 1    Date Filed: 07/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             July 8, 2022
                                  No. 21-60179                             Lyle W. Cayce
                                Summary Calendar                                Clerk


   Erika Vanessa Juarez-Agurcia; Lenny Antonio
   Rodriguez-Juarez,

                                                                      Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 367 282
                              BIA No. A208 367 283


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Petitioner Erika Vanessa Juarez-Agurcia and her minor son, Lenny
   Antonio Rodriguez-Juarez, are natives and citizens of Honduras. She
   petitions us on behalf of herself and said minor son and derivative beneficiary


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60179        Document: 00516387197              Page: 2      Date Filed: 07/08/2022




                                         No. 21-60179


   for review of the decision of the Board of Immigration Appeals (BIA) that
   affirmed the decision of an Immigration Judge (IJ) denying her application
   for their asylum, withholding of removal, and relief under the Convention
   Against Torture (CAT).
            We review the BIA’s decision under the substantial-evidence
   standard. Zhang v. Gonzales, 432 F.3d 339, 343–44 (5th Cir. 2005). In doing
   so, we consider the IJ’s decision only to the extent that it influenced the
   BIA’s decision. Singh v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018).
            Juarez-Agurcia contends that the BIA erred in affirming the IJ’s denial
   of her asylum and withholding of removal claims because she established past
   persecution and a reasonable fear of future persecution based on her
   membership in a particular social group. She bases these claims on several
   events: (1) The murder of a neighbor, which she witnessed, and during which
   she was warned to keep quiet, (2) an attempted robbery at knifepoint, 1 (3) a
   land dispute involving her politically connected uncle, (4) her brother being
   robbed by two armed men, and (5) her cousin being killed. However, Juarez-
   Agurcia testified that she had never been harmed personally in Honduras.
   Therefore, as the IJ determined and the BIA affirmed, she has not established
   past persecution. See, e.g., Abdel-Masieh v. INS, 73 F.3d 579, 584 (5th Cir.
   1996).
            Further, substantial evidence supports the BIA’s determination that
   Juarez-Agurcia has failed to show a nexus between any past harm or feared
   future harm and a protected ground: Conduct driven by purely personal or
   criminal motives is usually insufficient to establish persecution. See Thuri v.



            1
            Juarez-Agurcia explains that she was the “victim of an attempted robbery at knife-
   point, but . . . was able to escape the man, who was on a bicycle, and run to a neighbor’s
   home.”




                                               2
Case: 21-60179     Document: 00516387197           Page: 3   Date Filed: 07/08/2022




                                    No. 21-60179


   Ashcroft, 380 F.3d 788, 792–93 (5th Cir. 2004) (per curiam). Additionally,
   because Juarez-Agurcia fails to challenge the BIA’s determination that she
   did not bear her burden of showing that internal relocation would be
   unreasonable, she has abandoned any claim she might have had concerning
   that issue. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003) (per
   curiam).
          Juarez-Agurcia’s assertion that she should have been granted relief
   under the CAT is likewise unavailing. The events underlying her application
   for such relief do not constitute persecution, so they cannot amount to
   torture for purposes of the CAT. See Efe v. Ashcroft, 293 F.3d 899, 907 (5th
   Cir. 2002). Juarez-Agurcia’s contention concerning country conditions in
   Honduras is also unavailing. “[P]otential instances of violence committed by
   non-governmental actors against citizens, together with speculation that the
   police might not prevent that violence, are generally insufficient to prove
   government acquiescence.” Garcia v. Holder, 756 F.3d 885, 892 (5th Cir.
   2014). We will not disturb the BIA’s rejection of her CAT claim since
   substantial evidence supports their determination that Juarez-Agurcia failed
   to demonstrate that any past or future harm would be by a public official or
   other person acting in an official capacity or with such a person’s consent or
   acquiescence. See Gonzales-Veliz v. Barr, 938 F.3d 219, 225 (5th Cir. 2019).
          Juarez-Agurcia’s petition for review on her behalf and that of her
   minor son is DENIED.




                                         3